In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00096-CR
         ______________________________


         GARY TRISTON GUICE, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 188th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 36,392-A




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Gary Triston Guice appeals from his conviction on his open plea of guilty to three felony

offenses in a single proceeding. In this case, numbered 06-08-00096-CR (trial cause number

36,392-A), Guice was convicted of sexual assault. Guice pled guilty to the offense. The issue of

punishment was tried to the trial court, which sentenced him to twenty years' imprisonment in this

case, to run concurrently with the sentences in the other two cases.1

       On appeal, Guice raises two contentions of error. First, he argues that the trial court

committed reversible error by failing to consider the entire range of punishment for the offense, and

second, that the punishment imposed violated the right against cruel and unusual punishment.

       We addressed these issues in detail in our opinion of this date on his appeal in cause number

06-08-00095-CR. For the reasons stated therein, we affirm the judgment.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        December 22, 2008
Date Decided:          December 23, 2008

Do Not Publish



       1
        In cause number 06-08-00095-CR (trial number 35,832-A), Guice was convicted of
aggravated robbery and sentenced to life imprisonment. In cause number 06-08-00097-CR (trial
number 36,394-A), Guice was convicted of aggravated kidnapping and sentenced to life
imprisonment.

                                                 2